DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5-6 and 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is indefinite because of the limitation “the insulation is not sized to prevent partial discharge throughout the flight envelope of the aircraft propulsion system” (emphasis added) is considered as negative limitation that rendered the claim indefinite.  That limitation is considered indefinite because the claim should define what an invention is, not what it lacks.  See In re Schechter, 205 F.2d 185, 98 USPQ 144 (CCPA 1953).  
Claim 5 recites the recitation "the flight envelope" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Furthermore, the recitation “the flight envelope”, on line 2 of claim 5, is indefinite because it is not defined which region is or is not considered as the flight envelope. No description in the specification and/or drawing discloses how to determine “the flight envelope” of the aircraft propulsion system. 
Claim 6 is rejected with the same reason as claim 5 above.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. The omitted structural cooperative relationships are the clear necessary structural connections between the elements such as "a propeller", "an electric machine", “an electric power source”, “a voltage regulator” and "an electrical conductor" within a recited system of the present application. For example, the recitation "an electrical conductor", on line 1 of dependent claim 9, does not adequately recite the structural cooperative relationships of an electrical conductor with any other elements of the system. Therefore, the claim is incomplete due to the recitation of function/result that is not supported by the structural elements of the claim. Furthermore, based on incomplete structure between "an electrical conductor" with any other components of the system, how the system performs function “an electrical conductor is exposed to atmospheric pressure and the ambient air pressure is the current atmospheric pressure”.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4  and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sudhoff et al. (hereinafter Sudhoff, US 6,051,941 A) in view of Vondrell et al. (hereinafter Vondrell, US 2018/0304753 A1).
For claim 1, Sudhoff discloses an aircraft propulsion system for an aircraft (Fig. 1 of Sudhoff discloses an aircraft propulsion system 10 for an aircraft – see Sudhoff, Fig. 1, col. 1, lines 56-59 and col. 4, lines 56-57), comprising:
a propeller (Fig. 1 of Sudhoff discloses a propeller 30 – see Sudhoff, Fig. 1, col.1, line 27 and col. 5, line 5);
an electric machine operably rotating the propeller (Fig. 1 of Sudhoff discloses an electric machine 28 operably rotating the propeller 30 – see Sudhoff, Fig. 1, col. 5, lines 5-6);
an electrical power source providing electrical power to the electric machine (Fig. 1 of Sudhoff discloses Turbine 12, three phase synchronous machine 14, uncontrolled rectifier 16 and an AC circuit 18 which altogether constitute an electrical power source 12,14, 16,18 providing electrical power to the electric machine 28 – see Sudhoff, Fig. 1, col. 4, lines 56-63); and
a voltage regulator regulating the electrical power provided to the electric machine from the electrical power source (Fig. 1 of Sudhoff discloses a voltage regulator/exciter 20, a Tie Line 22, a capacitive Filter 24 and Fully Controlled Inverter 26 which altogether constitute a voltage regulator 20,22,24, 26 regulating the electrical power provided to the electric machine 28 – see Sudhoff, Fig. 1, col. 4, line 63 through col. 5, line 5) and configured to control the voltage of the electric power (Fig. 1 of Sudhoff discloses the voltage regulator 20,22 configured to control the voltage of the electric power – see Sudhoff, Fig. 1, col. 4,  line 63 through col. 5, line 5).
Sudhoff discloses the electric power which is silent to be provided as a function of ambient air pressure in at least one portion of the aircraft.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Sudhoff to incorporate teaching of Vondrell for purpose of controlling voltage of the electric power accurately. 
For claim 2, Sudhoff in view of Vondrell disclose the aircraft propulsion system of claim 1 further comprising an electrical conductor connecting the voltage regulator to the electric machine (Fig. 1 of Sudhoff discloses an electrical conductor (line between Inverter 26 and the electric machine 28) connecting the voltage regulator 20,22,24,26 to the electric machine 28 – see Sudhoff, Fig. 1, col. 4, line 63 through col. 5, line 5) and the at least one portion of the aircraft includes at least a portion of the electrical conductor (Fig. 1 of Sudhoff discloses the at least one portion of the aircraft (portion of the aircraft includes an electric propulsion system 10 – see Sudhoff, Fig. 1) includes at least a portion of the electrical conductor (lines connected  between element of electric propulsion system 10) – see Sudhoff, Fig. 1) .
For claim 3, Sudhoff in view of Vondrell disclose all limitations of the aircraft propulsion system of claim 2 above. Sudhoff discloses the electrical conductor which is silent comprising an electrical insulation. However, Vondrell discloses the electrical conductor comprises an electrical insulation (see Vondrell, paragraph [0011] and [0017]). 

For claim 4, Sudhoff in view of Vondrell disclose the aircraft propulsion system of claim 3 wherein the electrical insulation is sized to prevent partial discharge at maximum voltage of the electrical power source at the ambient air pressure (Vondrell discloses the electrical insulation 326, 328 which is sized to prevent partial discharge at maximum voltage of the electrical power source at the ambient air pressure – see Vondrell, Figs. 7-8, paragraphs [0078]-[0083]. It is noted that any sizes of insulation 326, 328 read onto “electrical insulation is sized”).
For claim 10, Sudhoff in view of Vondrell disclose the aircraft propulsion system of claim 1 wherein the electric power source is one of an AC or DC electric power source (Figs. 1-2 of Sudhoff disclose the electric power source which is one of an AC or DC electric power source 12, 14, 16,18 – see Sudhoff, Figs. 1-2, col. 4, lines 56-63).
For claim 11, Sudhoff in view of Vondrell disclose the aircraft propulsion system of claim 1 wherein the electric machine is at least one of an AC or DC motor (Fig. 1 of Sudhoff discloses the electric machine is at least one of an AC or DC motor 28 – see Sudhoff, Fig. 1, col. 5, lines 1-6).
For claim 12, Sudhoff in view of Vondrell disclose the aircraft propulsion system of claim 1 wherein the propeller comprises multiple propellers (Fig. 1 of Sudhoff discloses the propeller comprising only one propeller 30. Sudhoff is silent for disclosing multiple propellers. Fig. 4 of Vondrell discloses the propeller comprising multiple propellers – see Vondrell, Fig. 4, paragraph [0062]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Sudhoff to incorporate teaching of Vondrell for purpose of increasing efficiency and flying much faster.
For claim 13, Sudhoff in view of Vondrell disclose the aircraft propulsion system of claim 12 wherein the electric machine comprises multiple electric machines, where each of the multiple propellers being rotatably driven by a different one of the multiple electric machines (Fig. 4 of Vondrell discloses the electric machine comprises multiple electric machines 206, where each of the multiple propellers being rotatably driven by a different one of the multiple electric machines 206 – see Vondrell, Fig. 4, paragraphs [0062]-[0063]).
For claim 14, Sudhoff in view of Vondrell disclose the aircraft propulsion system of claim 13 where the voltage regulator is electrically coupled to all of the multiple electric machines (Fig. 1 of Sudhoff in view of Figs. 1 and 4 of Vondrell disclose Sudhoff’s voltage regulator 22, 24, 26/ Vondrell’s voltage regulator 58/60 which is electrically coupled to all of the multiple electric machines 206 of Vondrell – see Sudhoff, Fig. 1, col. 4, line 63 through col. 5, line 5, and Vondrell, Figs. 1 and 4, paragraphs [0051], [0061]-[0062]).
For claim 15, Sudhoff in view of Vondrell disclose the aircraft propulsion system of claim 13 wherein the voltage regulator comprises multiple voltage regulators, with each of the multiple electric machines being electrically coupled to a different one of the multiple voltage regulators (Figs. 1, 4 and 7 of Vondrell disclose the voltage regulator comprises multiple voltage regulators, with each of the multiple electric machines being electrically coupled to a different one of the multiple voltage regulators – see Vondrell, Figs. 1, 4 and 7; paragraphs [0051], [0061]-[0062] and [0072]).
For claim 16, Sudhoff in view of Vondrell disclose the aircraft propulsion system of claim 1 wherein the electric power source comprises at least one of a combustion engine with generator or an electrical storage device (Fig. 1 of Sudhoff discloses the electric power source comprises at least one of a combustion engine 12 with generator 14 or an electrical storage device – see Sudhoff, Fig. 1, col. 4, lines 56-63).
For claim 17, Sudhoff in view of Vondrell disclose the aircraft propulsion system of claim 1 wherein the voltage regulator comprises an inverter or a converter (Fig. 1 of Sudhoff discloses the voltage regulator 20, 22, 24, 26 comprises an inverter 26 or a converter – see Sudhoff, Fig. 1, col. 4, line 56 through col. 5, line 5).
Claims 7-8 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sudhoff et al. (hereinafter Sudhoff, US 6,051,941 A) in view of Vondrell et al. (hereinafter Vondrell, US 2018/0304753 A1), further in view of Pantalone et al. (hereinafter Pantalone, US 2018/0186448 A1).
For claim 7, Sudhoff in view of Vondrell disclose all limitation as applied to claim 1 above. Sudhoff and Vondrell disclose the aircraft propulsion system which is silent for comprising an ambient air pressure sensor operably coupled to the voltage regulator. However, Pantalone discloses the aircraft propulsion system which comprises an ambient air pressure sensor operably coupled to the voltage regulator (Figs. 1B-1C and 2 of Pantalone disclose the aircraft propulsion system 120/140/200 which comprises an ambient air pressure sensor – see Pantalone, Figs. 1B-1C and 2; paragraphs [0038] and [0061]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the voltage regulator of Sudhoff in view of Vondrell to be coupled with an ambient air pressure sensor as teaching of Pantalone for purpose of improving the accuracy of and/or preventing drift of a measurement unit. 
For claim 8, Sudhoff in view of Vondrell, further in view of Pantalone disclose the aircraft propulsion system of claim 7 wherein the ambient air pressure sensor is an altimeter (see Pantalone, paragraph [0061]).
Claim 18 is a method claim which is either same or similar to combination of “an aircraft propulsion system” claim 1 and claim 7. The explanation is omitted.
For claim 19, Sudhoff in view of Vondrell, further in view of Pantalone disclose the method of claim 18 wherein the controlling the voltage comprises controlling the voltage to prevent partial discharge 
For claim 20, Sudhoff in view of Vondrell, further in view of Pantalone disclose the method of claim 19 wherein the sensed ambient air pressure is atmospheric pressure (Pantalone discloses the sensed ambient air pressure “barometer” which is atmospheric pressure – see Pantaline, paragraph [0061]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852. The examiner can normally be reached (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THAI T DINH/Primary Examiner, Art Unit 2846